In an action to recover damages for personal injuries, the defendant State of New York appeals from an order of the Court of Claims (Blinder, J.), dated March 26, 1986, which granted that branch of the claimant’s motion which was for leave to file a late notice of claim against it with respect to her first cause of action to recover damages based on negligent supervision.
Ordered that the order is affirmed, with costs.
Where, as here, the delay in filing the notice of claim was not substantial, the Court of Claims cannot be said to have abused its discretion by granting the application to file the late notice of claim with respect to the plaintiffs first cause of action, when all of the other factors enumerated in Court of Claims Act § 10 (6) (i.e., the State had notice of the essential facts constituting the claim, an opportunity to investigate the circumstances underlying the claim and would not be prejudiced; the claimant did not have an adequate alternative remedy; and the claim appeared meritorious) were clearly in favor of the claimant (see, Bay Terrace Coop. Section IV v New York State Employees’ Retirement Sys. Policeman’s & Fireman’s Retirement Sys., 55 NY2d 979; Lachica v State of New York, 101 AD2d 881). Mollen, P. J., Mangano, Brown and Lawrence, JJ., concur.